Citation Nr: 1434155	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right ankle condition, to include degenerative arthritis.

5.  Entitlement to service connection for a left ankle condition, to include degenerative arthritis.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to a compensable rating for a service-connected left ear lobe scar.

8.  Entitlement to a compensable rating for service-connected right hand scars.

9.  Entitlement to a rating in excess of 30 percent for service-connected neurodermatitis. 

10.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability prior to December 31, 2013, and in excess of 30 percent thereafter.

12.  Entitlement to an effective date earlier than April 23, 2009 for service-connected degenerative joint and disc disease of the lumbosacral spine.  

13.  Entitlement to an initial rating in excess of 20 percent from April 23, 2009, and in excess of 10 percent from April 1, 2011, forward, for service-connected degenerative joint and disc disease of the lumbosacral spine.  

14.  Entitlement to a total disability rating due to individual unemployability (TDIU) resulting from service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009, September 2009, June 2011, August 2011, and January 2012  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New  York, New York.

The Board notes that additional evidence was submitted after the most recent readjudication of this claim in the March 2013 Supplemental Statement of the Case (SSOC).  The Veteran's representative waived consideration of the additional evidence by the RO.  Specifically, the RO waived consideration of statements entered into the record on May 2, 7, and 13 of 2014.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a neck disability, entitlement to an initial increased rating for a service-connected back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder, right knee, or left knee disability.

2.  The Veteran's right and left ankle disabilities are not causally or etiologically related to his period of active service; the Veteran's symptoms of bilateral ankle arthritis were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

3.  Throughout the appeal period, the Veteran's left ear lobe scar of 2 by .1 centimeters and his two right hand scars, each measuring 2 by .1 centimeters, have been manifested by pain, without any characteristics of disfigurement, any loss of covering of the skin, or any loss of function due to the scars.

4.  The Veteran's neurodermatitis has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

5.  The Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, depressed mood, and difficulty establishing and maintaining effective work and social relationships.

6.  Prior to December 31, 2013, the Veteran's right shoulder disability was not manifested by ankylosis, either favorable or unfavorable; thereafter, the Veteran's right shoulder disability was manifested by ankylosis with,  at worst, abduction limited to between 60 and 25 degrees.   

7.  On April 23, 2009, the RO received a claim to reopen the issue of entitlement to service connection for a back disability; VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim prior to that date. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for a compensable rating for the Veteran's service-connected left ear lobe scar have not been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800  (prior to October 23, 2008 and from October 23, 2008)

7.  The criteria for a compensable rating for the Veteran's service-connected right hand scars have not been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7805 (prior to October 23, 2008 and from October 23, 2008).

8.  The criteria for a separate 20 percent rating, based on three scars that are painful, to include the left ear lobe scar and right hand scars, have been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7804, 7805 (prior to October 23, 2008 and from October 23, 2008).

9.  The criteria for a rating of 60 percent, but no higher, for the Veteran's service-connected neurodermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (prior to October 23, 2008 and from October 23, 2008).

10.  The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

11.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability prior to December 31, 2013, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5200, 5203 (2013).
 
12.  The criteria for entitlement to an effective date earlier than April 23, 2009 for service-connected degenerative joint and disc disease of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 5107,  5110 (West 2000); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Shoulder, Right Knee, and Left Knee Disabilities

The Veteran asserts he has left shoulder, right knee, and left knee disabilities as a result of falling off a truck during service.

The Veteran sought treatment in June 2013, and indicated that he has had neck, low back, and shoulder pain since falling off a truck in 1967.  As such, it is unclear as to whether the shoulder pain involved both shoulders or just one shoulder.  However, the Veteran complained specifically of right shoulder pain in April 2013, with no reference to the left shoulder. Similarly, the Veteran has reported intermittent knee pain throughout treatment records, with no reference to knee pain since the in-service accident.  The Board emphasizes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In sum, there is simply no objective evidence establishing a disability in the form of  left shoulder, right knee, or left knee condition.  Accordingly, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted with regard to these three issues.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; Brammer, 3 Vet. App. at 225.

Right and Left Ankle Disabilities

The Veteran contends that he his left and right ankle disabilities, to include arthritis that has been confirmed by X-ray, are also due to being thrown from a truck during service.  In describing his bilateral ankle pain, the Veteran also referenced his right shoulder gunshot wound.   

Service treatment records show the Veteran sought treatment after falling off a truck on September 11, 1967.  The Veteran complained of back pain.  There was no reference to any ankle pain in the September 1967 treatment record, or in any of the remaining service treatment records.  The September 1970 separation examination report indicated the Veteran's lower extremities were normal.

VA treatment records from July 2012 contain a diagnosis of degenerative joint disease of the ankles as well as the Veteran's report of chronic ankle swelling since Vietnam.  Aside from the July 2012 record, remaining post-service treatment records are largely absent complaints or treatment related to ankle pain or arthritis.  
Moreover, when seeking treatment for residual injuries related to the truck accident, the Veteran repeatedly failed to report any bilateral ankle symptomatology.  For example, in June 2010 VA orthopedic records,  the Veteran reported back pain related to the truck accident, making no reference to any ankle pain.  Indeed, his gait was described as normal and an examination did not result in the diagnosis of any ankle conditions.  

Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes and provide evidence against the Veteran's claim that he has had bilateral ankle pain since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  However, here, the Veteran filed a disability compensation claim for service connection for several conditions, to include a back condition related to the in-service truck accident, in 1971, shortly after service, but did not claim service connection for any bilateral ankle issue or identify symptomatology of the condition.  This suggests to the Board that there was no pertinent bilateral ankle symptomatology at that time as it is reasonable to expect that the Veteran presented all issues for which he was experiencing symptoms that he believed were related to service in the 1971 claim.

Furthermore, the December 2011 VA examiner concluded that the Veteran's bilateral ankle condition was less likely than not due to or the result of active service.  The examiner stated that the Veteran's gunshot wound was in his right shoulder, which is not related to the bilateral ankles.  The examiner also explained that there were no documented complaints of ankle pain in service treatment records.  Moreover, the examiner indicated that X-rays showed only mild arthritic changes of the ankles that was likely related to the normal aging process rather than injuries sustained during military service. 

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's right or left ankle disabilities, nor does the evidence show the Veteran's arthritis symptoms were continuous since separation from service.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for right of left ankle disabilities, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Left Ear Lobe and Right Hand Scars

The Veteran's service-connected scar on the back of his left ear lobe has been awarded a non compensable rating from August 1, 1979, forward, under Diagnostic Code 7800.

The Veteran is also service-connected for a scar on the right hand, which has been awarded a non compensable rating from February 1992, forward, under Diagnostic Code 7805.

The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  The Board is required to consider the Veteran's claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

The Board will provide the rating criteria in effect before and after the October 23, 2008 regulatory change for each diagnostic code.

Prior to October 23, 2008, under Diagnostic Code 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.
Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

Note (2) instructs to rate tissue loss of the auricle under Diagnostic Code 6207 and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.

Note (3) instructs that evaluating under these criteria, unretouched color photographs are taken into consideration.

The body of Diagnostic Code 7800 was not modified by the regulatory changes effective October 23, 2008.  However, Notes (4) and (5) were added: 
 
Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is warranted for scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.); a 20 percent rating is warranted for scars in an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for scars in an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for scars in an area or areas exceeding 144 square inches (929 sq.cm.).

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A deep scar is one associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7801 were amended to state the following:

Note (1): A deep scar which is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  A 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

After October 23, 2008, Notes (1) and (2) under Diagnostic Code 7802 were amended to state the following:

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.

Prior to October 23, 2008, Diagnostic Code 7803 assigns a 10 percent rating to superficial, unstable scars.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

Prior to October 23, 2008, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars that are painful on examination.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule.).

After October 23, 2008, Diagnostic Code 7804 provides a rating for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Prior to October 23, 2008, Diagnostic Code 7805 indicates scars could be rated based on limitation of function of an affected part.  

After October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  

Turning to the evidence of record, at a December 2009 VA scar examination, the examiner identified a 1.5 inch vertical scar on the left ear pinna area posterior.  The scar was described as well-healed, clean, dry, and intact.  On the right hand, the Veteran had .5 and .45 inch linear scars, which were also clean, dry, and intact.  All of the Veteran's scars were considered superficial.  The Veteran reported that his scars were painful.

The Veteran's scars were again examined in April 2011.  The examiner described a 2 by .1 centimeter linear scar on his left ear and right hand.  On the dorsum of the right hand by the right pinkie there was also a 2 by .1 centimeter linear scar.  All of the Veteran's scars were non-tender, and there was no pain on examination, nor was there a breakdown of the skin.  The scars were superficial with no limitation of motion.  Moreover, there was no inflammation, edema, or keloid formation. 

First, with regard to the scar on the Veteran's left ear lobe, the Board finds that a compensable rating is not warranted under the prior or revised rating criteria.  The scar is superficial, non-tender, and without any characteristics of disfigurement identified in Note (1) of Diagnostic Code 7800.  Moreover, Diagnostic Codes 7801 and 7802 are inapplicable because they relate to scars, other than of the head, face, or neck.  

Similarly, the Veteran's right hand scars have been described as superficial and non-tender without any breakdown of the skin.  Moreover, there was no limitation of motion associated with the Veteran's scars and they were not found to measure an area of at least 39 square centimeters to warrant a compensable rating under the prior or revised Diagnostic Codes 7801 or 7802.

However, during the December 2009 VA examination, the Veteran indicated that all of his scars were painful.  Indeed, the Veteran is competent to report observable symptomatology, such as painful scars.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2000).  Yet, the April 2011 VA examination report indicated there was no pain on examination.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear lobe and right hand scars have been painful during the appeal period at issue, and a separate 20 percent rating is warranted under Diagnostic Code 7804 for the Veteran's three painful service-connected scars.

The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 and other appropriate diagnostic codes based upon any other disabling or other effects.  The evidence does not establish any symptoms or effects of the service-connected scars other than pain.

Neurodermatitis

The Veteran's service-connected neurodermatitis of the left leg, with history of involvement of the neck, forearms, trunk, thighs, and chest wall is rated as 10 percent disabling effective June 1971.  From March 2004, forward, the Veteran's condition has been rated as 30 percent under Diagnostic Code 7806.  

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008. However, those revised provisions are applicable only to Diagnostic Codes 7800-7805; the changes did not affect Diagnostic Code 7806.
Under Diagnostic 7806, dermatitis or eczema affecting less than 5 percent of the entire body or affecting less than 5 percent of exposed areas, and, requiring no more than topical therapy during the past 12-month period, warrants a noncompensable rating.  Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or affecting at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent rating.  Dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent rating.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At a December 2009 VA skin examination, the Veteran was diagnosed with eczematous rash to multiple skin areas, including the anterior neck, upper extremities, lateral trunks, lower back, both lower extremities and thighs, and anterior shins.  The Veteran reported intermittent rash symptoms worsened in warm weather and when he was sweating.  The examiner noted the Veteran was provided triamcinolone cream to treat his rashes.  

At an early April 2011 VA skin examination, the Veteran described a constant skin rash with local itching.  The Veteran again reported using triamcinolone cream on the affected area once a day.  Physical examination revealed an erythematous rash on the Veteran's trunk and thighs comprising twenty percent of the total body area and less than five percent of the total exposed area.  There was no acne, chroracne, scarring alopecia, alopecia areata, or hyperhidrosis.  

At the end of April in 2011, the Veteran underwent a general medical examination.  His erythematous rash on his abdomen comprised less than ten percent of his body and less than five percent of total exposed area.  

Therefore, a review of the evidence shows that the Veteran's skin rash has not affected more than 40 percent of the entire body or more than 40 percent of exposed at VA examinations or as noted in VA treatment records.  However, the evidence shows the Veteran has used daily triamcinolone cream to treat his symptoms during the past 12-month period, which warrants a maximum 60 percent rating under Diagnostic Code 7806.  As such, there is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App.  at 49.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's neurodermatitis.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling from February 1992, forward, under Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

VA psychiatric treatment records from January 2008 and April 2008 reflect the Veteran had normal grooming, hygiene, attention, concentration, memory, and thought processes.  He had good impulse control and his judgment and insight were fair.  However, the Veteran described persistent nightmares, including dreams about someone trying to kill him.  He denied active suicidal or homicidal ideation.  He was assigned a GAF score of 60 and 55 in January 2008 and April 2008, respectively. 

In April 2008, the Veteran was also afforded a VA PTSD examination.  His behavior was generally appropriate, and his dress and hygiene were unremarkable.  Although his affect was highly restricted, the Veteran was oriented in all spheres.  The Veteran did not report hallucinations or delusions.  He denied panic attacks, obsessions, and phobias that interfere with normal functioning.  Suicidal and homicidal ideation was not identified.  The Veteran's thinking was "generally logical and goal directed."  Judgment and insight were present; memory was intact.  The Veteran reported fatigue during the day due to nightmares and insomnia.  

The examiner found there was reduced reliability and productivity due to the Veteran's PTSD signs and symptoms.  The Veteran reported that he lives alone, with his son and daughter-in-law living in an apartment in his house.  He also reported that anxiety symptoms prevent him from participating in structured activities or volunteering.  He stated that he was not disciplined or reprimanded for his behavior at his job with the railroad but his PTSD symptoms were a "factor in his retirement."  

Ultimately, the Veteran reported an ability to manage his daily routines, such as cooking and driving, "without significant impairment."  He was assigned a GAF score of 51.  The examiner indicated the Veteran's GAF was 51 to 56 in the past year and noted that the Veteran's GAF scores ranged from 55 to 66 in the past three years.

In June 2008 VA records, the Veteran's mood was described as stable, but he had some increased anxiety around Memorial Day.  The Veteran denied any suicidal or homicidal intent or ideation.  

The Veteran's May 2009 Notice of Disagreement states that his marriage ended in divorce due to his PTSD, nightmares, headaches, sleep disorders, insomnia, anxiety, hallucinations, and delusions.  

At a June 2009 VA general medical examination, the Veteran denied hallucinations, panic attacks, obsessions, phobias that interfere with normal functioning, and suicidal or homicidal ideation.  His memory was grossly intact, and his speech was normal.  His thought process was also unimpaired, and his hygiene was unremarkable.  The Veteran displayed behavior appropriate to the interview setting.  He also reported nightmares and insomnia resulting in day-time fatigue.

In terms of social functioning, the Veteran indicated that he used to get in fights with people and prefers to stay by himself.  However, the Veteran reported swimming several days a week.  The examiner noted that while a review of treatment records indicated the Veteran took trips in 2008 and 2009 and that he had a positive relationship with his daughter-in-law, at the examination, the Veteran denied going on trips and stated that his only conversation with his daughter-in-law was a morning greeting. 

The Veteran again reported that he was unable to work due to PTSD because his employer would not allow him to take psychiatric medications.  The examiner noted that a letter from the Railroad Retirement Board from 2001 stated the Veteran's physical limitations prevented him from completing his job.  The examiner concluded that he could not provide an assessment of the impact of the Veteran's psychiatric symptoms on his ability to maintain gainful employment without resorting to mere speculation because of the Veteran's inconsistent narrative and psychometric test results.  The test results were "invalid because [the Veteran] endorsed extreme items in an exaggerated way."  He was assigned a GAF score of 57, with a GAF score of 53 to 58 in the previous year.  

July 2009 VA psychiatry notes show the Veteran had normal attention, concentration, memory, and thought processes.  His grooming and hygiene were normal.  He denied suicidal ideation and homicidal ideation.  The Veteran specifically indicated that he had no active plan of suicide.  He was assigned a GAF score of 52.

July 2010 through March 2011 VA psychiatry records show the Veteran had normal memory, attention, concentration, and thought processes.  His thought content was unremarkable, and his impulse control and judgment were good.  The Veteran denied hallucinations or any suicidal or homicidal ideation.  However, he reported nightmares and insomnia.  The Veteran was repeatedly assigned a GAF score of 55.
In April 2011, the Veteran was afforded PTSD and general medical VA examinations.  The Veteran described nightmares and sleep disturbance that affected his ability to focus during the day.  He also described being socially withdrawn, and not being able to be around people.  However, the Veteran denied hallucinations, panic attacks, obsessions, phobias that interfere with normal functioning, and suicidal or homicidal ideation.  His memory was grossly intact, and his speech was normal.  His thought process was also unimpaired, and his hygiene was unremarkable.  The Veteran displayed behavior appropriate to the interview setting.  The Veteran was assigned a GAF score of 55 during the PTSD examination. 

August 2012 VA treatment records show the Veteran exhibited depressed mood, but he was fully oriented with recent and remote memory intact.  His thought process was normal.  Although his mood was neutral to depressed and his affect was blunted,  his attention, concentration, memory, and thought processes were normal.  There was no suicidal or homicidal ideation noted, and the Veteran's judgment, insight, and impulse control were good.  The Veteran indicated that he was feeling depressed because his friend, a fellow Vietnam veteran, had died.  The physician noted the Veteran had low tolerance and an inability to function in social situations.  The record also indicated the Veteran's PTSD affected his employment, and a GAF score of 43 to 50 was assigned.  A compensation examination was recommended to determine the precise impact of the Veteran's symptoms on his employability.   

A March 2013 individual psychiatric therapy note in the Veteran's virtual file shows the Veteran was fully oriented with normal grooming and hygiene.  

At a December 2013 VA examination, the Veteran was diagnosed with PTSD manifested by symptoms of nightmares, depressed mood, anxiety, suspiciousness, avoidance behavior, recurrent intrusion symptoms, hypervigilance, and chronic sleep impairment.  The Veteran arrived appropriately groomed and was alert and oriented in all spheres.  His communication and thought process were unimpaired; his speech was normal.  He denied hallucinations, delusions, panic attacks, and suicidal or homicidal ideation.  The Veteran's long and short term memories were also grossly intact.
In terms of social functioning, the Veteran reported no changes since his last VA examination.  He indicated he lives alone but occasionally sees his grandchildren or his daughter.  His reported recreational activities included walking around the neighborhood, going to the library, watching television, and volunteering to distribute political leaflets.  With regard to occupational history, the Veteran indicated that he retired from the railroad due to a physical disability.   However, he also asserted that he was told he had to leave his job because he was taking psychiatric medications.  The examiner concluded the Veteran had difficulty establishing and maintaining effective work and social relationships. 

January 2014 VA psychiatry treatment records note the Veteran's report of sleeping four to five hours a night due to nightmares.  In terms of social functioning, the Veteran reported volunteering during an election and keeping active through daily exercise.  He also indicated he had a girlfriend for the past month.  February 2014 VA treatment records consistently describe the Veteran's PTSD as "stable" while also noting his complaints of persistent nightmares and poor sleep.

Finally, the Board notes that the record contains a letter in which the Veteran was denied disability benefits under the Railroad Retirement Act based on a finding that, in pertinent part, his PTSD was not severe enough to prevent all types of employment. 
 
Therefore, a review of the evidence shows that the Veteran's PTSD does not warrant a rating higher than 50 percent throughout the appeal period.  The evidence shows no more than occupational and social impairment with reduced reliability and productivity.  Indeed, the Board acknowledges the Veteran's difficulty establishing and maintaining effective work and social relationships, as suggested in VA examination reports as well as the Veteran's May 2009 NOD in which he asserted that his divorce was, in part, caused by his PTSD symptoms.  However, the Veteran has also identified positive relationships with other family members and completing volunteer work within the community.  He reported swimming and going to the library.  

Regarding occupational impairment, while the Veteran reported difficulty getting along with others, he has essentially stated that his receipt of psychiatric medications made him unemployable, not his actual PTSD symptoms.  Moreover, the information submitted for railroad retirement benefits acknowledged the Veteran's PTSD but did not indicate that the condition made him unemployable.  

In addition, the Veteran's GAF scores of record are consistently mild to moderate, with scores ranging from 51 to 66, aside from one score of 43 to 50 assigned in the August 2012 VA treatment record.

However, the August 2012 VA treatment record  is signed by a physician, not a psychiatrist.  Moreover, the physician recommended an examination to specifically evaluate the Veteran's employability and functional impairment.  The Veteran was provided such an examination in December 2013, and the psychiatrist identified difficulty in establishing and maintaining effective work and social relationships with no more than reduced reliability and productivity due to his symptomatology. 

In terms of symptoms, the Veteran's reports of chronic sleep impairment and depressed mood are contemplated in a 30 percent rating.  The Veteran has not exhibited the symptoms associated with a rating in excess of 50 percent, that is, a 70 or 100 percent rating.  The Veteran's judgment has been described as "fair" or "good" throughout the appeal period.  Moreover, the Veteran has consistently denied panic attacks, and his memory has been evaluated as intact.  He also repeatedly denied suicidal or homicidal ideation.  Furthermore, the Veteran has not exhibited obsessive rituals which interfere with routine activities, and he has been consistently described as oriented to time and place with unremarkable hygiene and appearance.  Although he endorsed hallucinations and delusions once in his May 2009 NOD, the remainder of the medical and lay evidence are absent any such reports.  To the contrary, the Veteran consistently denied having hallucinations or delusions at every VA medical examination of record, to include the June 2009 VA examination that occurred just one month after the Veteran submitted his NOD.  In short, aside from a single reference to hallucinations and delusions, which were not described as persistent, the record is absent any of the other symptoms contemplated in a 70 or 100 percent rating.    
As such, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  There is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Right Shoulder Disability

The Veteran's service-connected residual of a shrapnel wound of the right shoulder is rated as 20 percent disabling from February 1992 under Diagnostic code 5299-5203 and 30 percent disabling from December 31, 2013, forward, under Diagnostic Code 5299-5200.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.

Moreover, because the Veteran is right arm dominant, the right shoulder disability is evaluated as a major joint.

Under Diagnostic Code 5203, a 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  A 20 percent evaluation is the maximum available under Diagnostic Code 5203.  Id.

Under Diagnostic Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent evaluation for favorable ankylosis, a 40 percent evaluation for intermediate ankylosis between favorable and unfavorable, and a 50 percent evaluation for unfavorable ankylosis.  Favorable ankylosis is noted as abduction to 60 degrees, can reach mouth and head.  Id.  Unfavorable ankylosis is noted as abduction limited to 25 degrees from the side.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

At a June 2009 VA general medical examination, the Veteran reported that he was unable to lift his arm above his shoulder and that he was unable to lift things with his right hand.  He also indicated he has difficulty bending, standing, or walking for prolonged periods of time.  The examiner noted the Veteran's right upper extremity had decreased extension to about 60 degrees with pain.  Cranial nerves were intact.  Internal rotation could not be performed, as the Veteran indicated such activity caused pain.  

At a January 2010 VA joints examination, the Veteran described intermittent pain in his right shoulder.  The Veteran also complained of numbness in the third, fourth, and fifth digits of the right upper extremity, as well as weakness, which interfered with daily activities, such as holding a cup for a prolonged period of time or opening a can.  However, he reported that his primary challenge involved overhead activities.  

The Veteran denied any stiffness, swelling, heat, redness, or instability of the right shoulder.  He also denied any locking sensation, fatigability, or lack of endurance.  He reported flare-ups four to five times a week but denied incapacitating pain.  The Veteran also denied any episodes of dislocation or subluxation.  An X-ray of the shoulder was normal, aside from mild degenerative spurring; no dislocation was found.  The vascular system was also found to be completely intact.
Upon examination, the Veteran's reflexes were 2+/4.  The Neer test was positive and Hawkins test was negative on the right side.  Shoulder forward flexion was zero to 170 degrees, and shoulder abduction was zero to 140 degrees.  Shoulder external rotation was zero to 85 degrees, and shoulder internal rotation was zero to 75 degrees.  However, the examiner indicated that there were no additional limitations, pain, fatigue, weakness, lack of endurance, or any incoordination following repetitive use.  There were also no incapacitating episodes in the last twelve months. 

At an April 2011 VA muscle examination, the examiner indicated there were no vascular or structure injuries.  There was no loss of muscle strength or tendon damage.  There was no bone damage or muscle herniation.  The Veteran's scars were in muscle group three, with three centimeter scars in the anterior biceps and triceps described as well-healed with no tenderness over the scar site.

The Veteran demonstrated forward flexion and abduction from zero to 180 degrees.  Internal rotation was measured at zero to 80 degrees, and external rotation was measured at zero to 90 degrees.  There was some pain at the end of the internal and external range, and a positive impingement sign was noted.  Upon repetitive testing, there was no additional limitation of motion.  The examiner also noted there was no fatigability or lack of endurance, and there were no incapacitating pain periods.  

The Veteran was also afforded a general VA examination in April 2011.  The Veteran demonstrated 5/5 strength in all four extremities.  His reflexes and sensation were also intact.  

At the December 2013 VA joint examination, the Veteran was diagnosed with right shoulder pain syndrome and arthritis of the acromioclavicular joint on the right.  Right shoulder flexion and abduction were measured at 80 degrees.  The Veteran's range of motion was limited upon repetitive use testing to 60 degrees of flexion and 60 degrees of abduction.  The Veteran had ankylosis of the right shoulder, with abduction limited to between 60 and 25 degrees.  Specific tests for rotator cuff conditions were also positive for the Veteran's right shoulder only.  In terms of daily activities, the Veteran reported that he is right-handed and therefore uses his left hand to complete daily activities due to his shoulder pain on the right.  
An April 2013 VA treatment record, the Veteran demonstrated right shoulder flexion and abduction to 90 degrees.  VA records from 2013 and 2014 also reflect the Veteran's repeated complaints of right shoulder pain.

Therefore, prior to December 31, 2013, a rating in excess of 20 percent is not warranted.  The Veteran was already in receipt of the maximum schedular rating under Diagnostic Code 5003, and application of Diagnostic Code 5200 would not result in a higher rating because the evidence does not show ankylosis, favorable or unfavorable, prior to December 31, 2013.  From December 31, 2013, forward, a rating in excess of 30 percent is also not warranted.  The evidence shows that the Veteran had difficulty with overhead activities, but, at worst, abduction was limited to between 60 and 25 degrees.  As such, there is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

In making the above determination, the Board has considered the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  However, VA joint examinations found that the Veteran's range of motion was not decreased after repetitive testing.  Also, the 2010 and 2011 VA examiners specifically stated that there was no indication of fatigability, lack of endurance, or incapacitating pain periods.  Thus, while the Board is sympathetic to the fact that the Veteran has right shoulder pain, it does not result in significant functional impairment so as to approximate the criteria for a higher rating.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's right shoulder disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, while the Veteran reported numbness in the right upper extremity, neurological examinations resulted in normal clinical findings, and there is no indication in the record that any subjective reports of upper extremity numbness have been associated with the Veteran's right shoulder disability.

Additional Considerations for Increased Rating Claims

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear lobe scar, right hand scars, neurodermatitis, PTSD, or right shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

With regard to the Veteran's scars, the Board has considered the size and location of the scars, as well as his reports of pain.  These symptoms were contemplated in Diagnostic Codes 7800-7805 under both the prior and revised rating criteria.  

Similarly, the Veteran's dermatitis has also been considered under Diagnostic Code 7806,which specifically contemplates the level of coverage of the affected area and the entire body, as well as the Veteran's daily use of topical corticosteroids. 
With regard to the Veteran's PTSD, his symptoms included depressed mood, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  Moreover, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  Indeed, GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  

Moreover, the evidence shows the Veteran's right shoulder disability was manifested by limitation of motion, to include difficulty in raising the arm above the head.  This type of limitation of motion is explicitly contemplated in Diagnostic Code 5200.  The Veteran's reports of pain reports of pain are also further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  

In sum, there has been no unusual clinical picture presented or any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Earlier Effective Date for Service Connection for a Back Disability

The Veteran contends that the effective date for his service-connected degenerative joint and disc disease of the lumbosacral spine should extend back to the date of separation from the military because he injured his back during service.  

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim must be filed in order for VA benefits to be paid. 38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2013).  A communication of an intent to apply for VA benefits, and identifying the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The Veteran first applied for service connection for a back disability in 1971, and his claim was subsequently denied by the Board in February 1979.  On April 23, 2009, the RO received a request from the Veteran to reopen his claim for service connection for a back disability.  Based on new evidence, the RO granted service connection in an August 2011 rating decision.  A 20 percent rating was assigned from April 23, 2009, and a 10 percent rating from April 1, 2011, forward.

The Veteran was awarded an effective date of April 23, 2009, which was the date of receipt of the claim to reopen.  After thorough review of the evidentiary record, the Board is unable to find any communication or evidence prior to that date that would constitute an application to reopen his service connection claim.   As such, statute and regulation preclude assignment of an effective date earlier than April 23, 2009 for service-connected degenerative joint and disc disease of the lumbosacral spine, and the Veteran's appeal as to this issue must be denied. See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by a March 2009, April 2008, May 2009, July 2009, and March 2011 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by medical professionals based on a review of claims file and/or a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to whether the Veteran's various disabilities caused impairment in his ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to a compensable rating for the Veteran's service-connected left ear lobe scar is denied.

Entitlement to a compensable rating for the Veteran's service-connected right hand scars is denied.

Entitlement to a separate 20 percent rating, but no higher, is granted for the Veteran's three painful scars of the left ear lobe and right hand.

Entitlement to a rating of 60 percent, but no higher, is granted for the Veteran's service-connected neurodermatitis.

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability prior to December 31, 2013, and in excess of 30 percent thereafter, is denied.
Entitlement to an effective date earlier than April 23, 2009 for service-connected degenerative joint and disc disease of the lumbosacral spine is denied. 


REMAND

The RO issued a statement of the case (SOC) in March 2013 addressing, in pertinent part, entitlement to service connection for a back disability.  VA treatment records and a December 2013 VA back examinations have been associated with the claims file that include the Veteran's assertion of paresthesia of the right lower extremity.  As the Veteran's representative only waived consideration of specific pieces of evidence by the AOJ, which did not include the recent records and December 2013 VA examination results, the RO must issue an SSOC with regard to the Veteran's claim for service connection for a back disability.  

Next, the Board notes that the Veteran's cervical spine X-rays from an April 2011 VA examination revealed degenerative changes at C5-C6 and C6-C7.  The examiner diagnosed chronic neck and back pain due to degenerative joint disease and multilevel degenerative disc disease.  VA examiner opined that the Veteran's neck condition, to include degenerative joint disease, was less likely as not the result of a right shoulder wound he sustained during service.  The examiner explained that the Veteran did not complain of neck pain until many years after the incident, which means the Veteran's neck condition could be a result of the aging process more than the injuries sustained in 1967.  Therefore, the examiner's opinion fails to fully address the Veteran's contention that is neck disability is secondary to his service-connected right shoulder disability - that is, the examiner did not opine as to whether the Veteran's neck disability was caused or aggravated by his service-connected neck disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Third, the Board notes that when the Veteran first filed a claim for TDIU, he indicated that only his service-connected PTSD and right shoulder injury precluded employment.  However, the Veteran submitted a revised TDIU application in May 2009 in which he indicated that additional disabilities, including his service-connected skin rash, also precluded employment.  The Veteran's representative has also stated that the Veteran's service-connected disabilities, in combination, impact his ability to secure or follow substantially gainful employment.  In short, while several VA examinations have offered statements regarding the Veteran's occupational impairment with regard to his PTSD, the record is absent opinions with respect to the effect of the Veteran's other service-connected disabilities, separately or in combination, preclude employment.  On remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities, separately or in combination, impact his ability to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SSOC with regard to the claim for an increased initial rating for a back disability.  All evidence received since the March 2013 SOC must be considered, to include the Veteran's report of numbness in the right lower extremity, and an appropriate amount of time must be allowed for the Veteran to respond.    

2.  Request that the April 2011 examiner (or a suitable substitute) review the claims file, to include any newly associated evidence, and offer an addendum as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability was caused or aggravated by his service-connected right shoulder disability.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

Thereafter adjudicate the issue of service connection for a neck disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be provided an opportunity to respond. 

3.  Then, schedule the Veteran for a VA examination with opinion to determine whether it is more likely than not (i.e. probability greater than 50 percent) that the Veteran is unemployable solely due to his service-connected disabilities, either when considered separately or in combination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A rationale for the opinion must be provided.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

After the above development is completed, readjudicate the issue of TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. 

4.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


